HEFLIN, Chief Justice
(concurring) :
This case has been decided on a technicality rather than on its merits. Act No. 964, Acts of Alabama, 1971, Regular Session, approved September 7, 1971, conferred upon the Supreme Court of Alabama broad rule-making power to adopt a new system of rules to govern procedure in appellate practice. This Act, which recites that its purpose is to promote the speedy determination of litigation in the appellate *532courts on its merits, specifically states that the Supreme Court may disregard any law, rule of court, or court decision which may be inconsistent with any new rule or rules insofar as the same may be done .constitutionally. For the purpose of aiding and assisting this court in formulating such new system of rules, an Advisory Committee has been appointed. This committee is presently at work on this task. Plopefully, such new system of rules will allow an opportunity for litigants to correct non-compliance of appellate rules, such as was involved in this case, and thereby prevent decisions on technicalities. However, pending the opportunity to adopt such new system of rules in an orderly fashion following the receipt of recommendations from such Advisory Committee, I feel I must follow the prior decisions of this court. Therefore, I concur in the opinion of Justice Coleman.